DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on December 29, 2018. It is noted, however, that applicant has not filed a certified copy of the CN 201811647150.6 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the semiconductor layer is disposed in the buffer layer” (emphasis added), as recited in claim 8, lines 9-10 and claim 18, lines 9-10, must be shown or the feature(s) canceled from the claim(s).  Applicant’s FIG. 1 shows the semiconductor layer (71/72/74) disposed on the buffer layer (20), not “in” the buffer layer as claimed.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
However, if the specification and claims are amended as suggested hereinbelow (i.e., amending “in the buffer layer” to “on the buffer layer”), the original drawings will be accepted by the Examiner and corrected drawing sheet(s) will not be required.
Specification
The abstract of the disclosure is objected to because “than” should be inserted between “less” and “or” (line 3).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
It is suggested that “it has developed a technology omitted a light-shielding (LS) mask in process” be amended to read “there has been developed a technology where a light-shielding (LS) mask is omitted in process” ([0004], lines 7-8);
“than” should be inserted between “less” and “or” ([0008], line 1; [0009], line 3; [0025], line 3; [0026], line 3; [0053], line 1; [0057], line 4; [0059], lines 2 and 3);
“the insulated layer” should read “the gate insulated layer” ([0020], line 1; [0037], line 1; [0054], line 4);
“covered” should read “covering” ([0020], line 1; [0037], line 1; [0054], line 4);
It is suggested that “in the buffer layer” be amended to read “on the buffer layer” ([0022], line 1; [0039], line 1; [0055], line 1);
“omitted light-shielding layer” should read “a light-shielding layer is omitted” ([0050], line 3).
Appropriate correction is required.
Claim Objections
Claims 1, 2, 8, 11, 12 and 18 are objected to because of the following informalities:
“than” should be inserted between “less” and “or” (claim 1, line 4; claim 2, line 4; claim 11, line 4; and claim 12, line 4);
“the insulated layer” should read “the gate insulated layer” (claim 8, line 7 and claim 18, line 7);
“covered” should read “covering” (claim 8, line 7 and claim 18, line 7);
“in the buffer layer” should read “on the buffer layer” (claim 8, line 10 and claim 18, line 10).
Appropriate correction is required.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I:	Figs. 1 and 2.
II:	Figs. 1 and 3.
III:	Figs. 1 and 4.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, at least the following claim(s) are generic:  1-3, 8, 9, 11-13, 18 and 19.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of “A TFT array substrate, comprising: a display device plate; and a semiconductor layer disposed on the display device plate, wherein a thickness of the semiconductor layer is less or equal to 35nm, wherein the semiconductor layer comprises an active island and semiconductor lines connected to the active island and perpendicularly disposed to the active island, and a width of the active island is less or equal to 1.8 µm, wherein the semiconductor lines comprise ion lightly doped areas and channel connecting areas, and a width of the ion lightly doped area is less than the width of the active island,” as recited in claims 11-13, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu (CN 206628473 U), Tian et al. (US 2019/0378931 A1) and Takaoka et al. (US 2005/0003591 A1).

    PNG
    media_image1.png
    856
    1429
    media_image1.png
    Greyscale


a display device plate 100 ([0060], lines 1-3 of attached English machine translation); and 
a semiconductor layer 42 ([0042], line 4) disposed on the display device plate, 
wherein the semiconductor layer comprises an active island (bottom portion extending along direction F in Fig. 4A) and semiconductor lines connected to the active island and perpendicularly disposed (extending along direction S) to the active island ([0042], line 10),
wherein the semiconductor lines comprise ion lightly doped areas 424 ([0042], line 5) and channel connecting areas 423 ([0042], line 5), and a width of the ion lightly doped area is less than the width of the active island (please see Examiner’s annotations above).
Tian et al. teaches a thickness of the semiconductor layer is less or equal to 35nm ([0077], lines 1-4).
Takaoka et al. teaches in Fig. 25A and related text a width W (1.4 µm) of the active island 182 is less or equal to 1.8 µm ([0137], lines 1-13).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811